Order and judgment of the Supreme Court, New York County (Irma Vidal Santaella, J.), entered on or about November 7 and December 26, 1989, respectively, granting summary judgment to the plaintiff on a promissory note, unanimously affirmed, with costs.
In November 1986, defendant Safety Harbor Spa Associates borrowed $300,000 from plaintiff Clinton Capital Corporation and executed a promissory note payable in 60 monthly installments of $7,136.98. Beginning in September 1987, defendant failed to make payments when due, resulting in acceleration of the note and the underlying suit.
Plaintiff moved for summary judgment. Defendant responded that it entered into the $300,000 loan transaction in reliance upon plaintiff’s oral representation that it would make a $1.5 million loan to defendant secured by defendant’s mortgage receivables. In January 1987, approximately seven weeks after closing the $300,000 loan, plaintiff sent defendant a commitment letter offering a $1.5 million loan requiring a personal guarantee and a $230,000 certification of deposit in addition to the mortgage receivables, Defendant urged that the change in terms of the $1.5 million loan offer constituted fraud and breach of contract sufficient to warrant denial of summary judgment to plaintiff. Plaintiff denied that there was any connection between the two loans.
In Chimart Assocs. v Paul (66 NY2d 570, 571), the court stated: "Where a written agreement between sophisticated, counseled businessmen is unambiguous on its face, one party cannot defeat summary judgment by a conclusory assertion that, owing to mutual mistake or fraud, the writing did not express his own understanding of the oral agreement reached during negotiations”. It is undisputed that Donald Schupak, defendant’s general partner, who negotiated the $300,000 loan on behalf of defendant, is a sophisticated investor, the president of Horn & Hardart (a Fortune 500 company), and a lawyer. The monetary amounts at stake here are considerable, and the unambiguous promissory note makes no mention of another loan as a condition precedent to enforcement of the note. Defendant has not submitted unequivocal evidence of fraud to overcome the " 'heavy presumption that a deliberately prepared and executed written instrument manifest[s] the true intention of the parties’ ”. (Supra, at 574, quoting Backer Mgt. Corp. v Acme Quilting Co., 46 NY2d 211, 219; see also, Conolog Corp. v P. R. Elecs. Export, 140 AD2d 190; Gittleson v Dempster, 148 AD2d 578.) The order and judgment *116in favor of plaintiff are, accordingly, affirmed. Concur—Murphy, P. J., Rosenberger, Asch, Smith and Rubin, JJ.